902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith Andrew GREEN, Petitioner-Appellant.v.Pat CONROY, Acting Warden, Eastern Correctional Institute;Attorney General of The State of Maryland,Respondents-Appellees.Keith Andrew GREEN, Petitioner-Appellant,v.Pat CONROY, Acting Warden, Eastern Correctional Institute;Attorney General of the State of Maryland,Respondents-Appellees.
Nos. 89-6835, 90-6521.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1990.Decided April 13, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 89-964-JFM)
Keith Andrew Green, appellant pro se.
John Joseph Curran, Jr., Attorney General, Kreg Paul Greer, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before K.K. HALL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Keith Andrew Green, a Maryland prisoner, brought a petition for writ of habeas corpus in the district court.  The district court entered a show cause order, and the respondent answered the petition.  Green filed a response to the answer.  He then noted an appeal, stating that he believed his petition had been denied.  At the time of the first appeal, No. 89-6835, the district court had not yet acted on the petition.  Therefore, the appeal is interlocutory and this Court does not have jurisdiction to hear the appeal.  28 U.S.C. Sec. 1291;  Catlin v. United States, 324 U.S. 229, 233 (1945).  We deny a certificate of probable cause to appeal and dismiss No. 89-6835.


2
The district court dismissed Green's habeas action for failure to exhaust state remedies.  Green appealed that dismissal in No. 90-6521.  Because the district court correctly found that Green had failed to exhaust his state remedies by pursuing post-conviction relief in state court, the petition was properly dismissed.   Preiser v. Rodriguez, 411 U.S. 475 (1973).  Therefore, we deny a certificate of probable cause to appeal in No. 90-6521 and dismiss the appeal.


3
In light of this disposition, we deny the relief sought by Green on appeal in his motions for bond, for a preliminary injunction, and "for Justice."    We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.

DISMISSED